DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “wherein, during the first period of the initialization time, the first switch element is turned on in response to the emission control signal of a first voltage level to supply a  as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 29-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 29: Claim 29 is a newly added claim which recites “wherein, during the first period of the initialization time, the first switch element is turned on in response to the emission control signal of a first voltage level to supply a driving voltage to the driving element simultaneously with the initialization voltage, wherein, during the second period of the initialization time, the first switch element is turned on in response to the emission control signal of a second voltage level to supply a reference voltage receiving through the fourth switch element to the driving element simultaneously with the initialization voltage” is not described in the original disclosure. Therefore, the newly added limitation is considered as new matter.
As to claims 30-37: Claims 30-37 are dependent claims of claim 29. Therefore, claims 30-37 are rejected with same rationale as claim 29.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 29-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
As to claim 29: The omitted structural cooperative relationships are: “a first switch element having a second gate terminal; a second switch element having a third gate terminal; a common gate line supplied with an emission control signal and coupled to the second gate terminal of the first switch element and the third gate terminal of the second switch, wherein, during the first period of the initialization time, the first switch element is turned on in response to the emission control signal of a first voltage level to supply a driving voltage to the driving element simultaneously with the initialization voltage, wherein, during the second period of the initialization time, the first switch element is turned on in response to the emission control signal of a second voltage level to supply a reference voltage receiving through the fourth switch element to the driving element simultaneously with the initialization voltage”. Therefore, claim 29 omits essential structural cooperative relationships of elements.
As to claims 30-37: Claims 30-37 are dependent claims of claim 29. Therefore, claims 30-37 are rejected with same rationale as claim 29.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 15-16, 26, 29-31, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over HWANG et al (US 2014/0176520 A1) in view of HAN (US 2014/0139505 A1) and Jung (US 2005/0140605 A1).
As to claim 11: Hwang discloses a circuit (Fig. 3, “a circuit 142”) comprising: 
a light emitting device (Fig. 3, “a light emitting device OLED”); 
a driving voltage node (Fig. 3, “a driving voltage node ELVDD”); 
a driving element having a first terminal, a second terminal, and a first gate terminal, the first terminal coupled to the driving voltage node, the second terminal coupled to the light emitting device (Fig. 3, “a driving element M1” having a first terminal, a second terminal, and a first gate terminal, the first terminal coupled to the driving voltage node ELVDD, the second terminal coupled to the light emitting device OLED);
a reference voltage node configured to provide a reference voltage (Fig. 3, “a reference voltage node Dm” configured to provide “a reference voltage Vref”, wherein a data voltage node also serves a reference voltage node; ¶0039); 
a data voltage node configured to provide a data voltage (Fig. 3, “a data voltage node Dm” configured to provide a data voltage; ¶0010, 0068); 

a third switch element coupled between the first terminal of the driving element and the driving voltage node, the third switch element having a third gate terminal (Fig. 3, “a third switch element M5” coupled between the first terminal of the driving element M1 and the driving voltage node ELVDD, the third switch element having a third gate terminal); 
an initialization voltage node (Fig. 3, “an initialization voltage node Vint”); 
a fourth switch element coupled between the second terminal of the driving element and 
a fifth switch element coupled between the reference voltage node and the fifth terminal (Fig. 3, “a fifth switch element M2” coupled between the reference voltage node Dm and the fifth terminal of the second switch element M3); 2Application No. 16/005,358 Reply to Office Action Dated February 5, 2021 

a first capacitor having a first plate coupled to the first gate terminal and a second plate coupled to the first terminal of the driving element (Fig. 3, “a first capacitor C2” having a first plate coupled to the first gate terminal and a second plate coupled to the first terminal of the driving element M1), 
wherein, during an initialization time in one horizontal period, the fourth switch element is turned on to supply an initialization voltage to the driving element (Figs. 3-4, an initialization time in one horizontal period, the fourth switch element M4 is turned on to supply an initialization voltage Vint to the driving element, wherein, the initialization time in one horizontal period includes “a first period T1” and “a second period T2”, wherein the fourth switch element remains on during the entire second period of the initialization time; ¶0051-0061), 
wherein, during the first period of the initialization time, the third switch element is turned on in response to the emission control signal of a first voltage level to supply a driving voltage to the driving element simultaneously with the initialization voltage (Figs. 3-4, the first period of the initialization time T1, the third switch element is turned on in response to “the emission control signal of a first voltage level to supply “a driving voltage ELVDD to the driving element M1 simultaneously with the initialization voltage Vint; ¶0052-0059), 

Hwang does not expressly disclose a separate switch elements for representing the first switch element and the fifth switch element. However, Han teaches a circuit comprises a first switch element; a second switch element; and a fifth switch element, wherein the first switch element is coupled between a first terminal of the second switch element and a data voltage node, and the fifth switch element is coupled between the first terminal of the second switch element and a reference voltage node (Fig. 4, “a circuit 70” comprises “a first switch element M2”; “a second switch element M4”; and “a fifth switch element M5”, wherein the first switch element  M2 is coupled between a first terminal of the second switch element M4 and “a data voltage node Data(t), and the fifth switch element M5 is coupled between the first terminal of the second switch element M4 and “a reference voltage node Vref”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hwang to implement a fifth switch element, the result of the implementation is predictable that the fifth switch element coupled between the reference voltage node and the fifth terminal of the second switch element, and the first switch element, wherein the fifth terminal of the second switch element is coupled to the data voltage node 
Hwang and Han do not expressly disclose a common gate line supplied with an emission control signal and coupled to the second gate terminal of the second switch element and the third gate terminal of the third switch element. However, Jung teaches a circuit comprises a common gate line supplied with an emission control signal and coupled to a second gate terminal of a second switch element and a third gate terminal of a third switch element (Fig. 8, a circuit comprises “a common gate line En” supplied with “an emission control signal En” and coupled to “a second gate terminal of a second switch element M6” and “a third gate terminal of a third switch element M5”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hwang and Han to substitute a second switch element for replacing the current second switch element and substitute a common gate line to connect a second gate terminal of the second switch element and a third gate terminal of the third switch element, the result of the substitution is predictable that the common gate supplied with the emission control signal and coupled to the second gate terminal of the second switch element and the third gate terminal of the third switch element, wherein during the first period of the initialization time, the third switch element is turned on in response to the emission control signal of a first voltage level to supply a driving voltage to the driving element simultaneously with the initialization voltage, and during the second period of the initialization time, the second switch element is turned on in response to the emission control signal of a second voltage level to supply a 
As to claim 15: Hwang discloses a second capacitor coupled between the first terminal of the driving element and the driving voltage node and in parallel with the third switch element (Fig. 3, “a second capacitor C3” coupled between the first terminal of the driving element M1 and the driving voltage node ELVDDD and in parallel with the third switch element M6).  
As to claim 16: Claim 16 is a dependent claim of claim 11. The prior art Han further discloses claim limitation of the driving voltage node is configured to receive the driving voltage and the reference voltage node is configured to receive the reference voltage lower than the driving voltage (Fig. 4, the driving voltage node is configured to receive the driving voltage and the reference voltage node is configured to receive the reference voltage lower than the driving voltage; ¶0102-0103. 0146-0147).  
As to claim 26: Claim 26 is a dependent claim of claim 11. The combination of the prior arts Hwang and Han further disclose claim limitation of the second switch element is directly coupled between the first gate terminal of the driving element and the first and fifth switch elements (Hwang: Fig. 3, the second switch element M3 is directly coupled between the first gate terminal of the driving element M1 and the fifth switch elements M2; Han: Fig. 4, the second switch element is directly coupled the first and 
As to claim 29: Claim 29 is another version of claim 11. The combination of the prior arts Hwang, Han, and Jung further disclose a display device (Hwang: Fig. 2, “a display device”; ¶0015; Han: Fig. 3, “a display device”; Abstract), comprising: 
a light emitting device (Hwang: Fig. 3, “a light emitting device OLED”; Han: Fig. 4, “a light emitting device OLED”); 
a driving element having a first terminal, a second terminal, and a first gate terminal, the first terminal coupled to a driving voltage node, the second terminal coupled to the light emitting device (Hwang: Fig. 3, “a driving element M1” having a first terminal, a second terminal, and a first gate terminal, the first terminal coupled to “a driving voltage node ELVDD”, the second terminal coupled to the light emitting device OLED; Han: Fig. 4, “a driving element M1”);
a first switch element having a third terminal, a fourth terminal, and a second gate terminal, the third terminal coupled to the first gate terminal, the fourth terminal configured to receive either a reference voltage from a reference voltage node or a data voltage from a data voltage node (Hwang: Fig. 3, “a first switch element M3” having a third terminal, a fourth terminal, and a second gate terminal, the third terminal coupled to the first gate terminal of the driving element, the fourth terminal configured to receive either “a reference voltage Vref” from “a reference voltage node Dm” or “a data voltage from a data voltage node DM”, wherein the data voltage node is also served as the reference voltage node; ¶0055-0059; Han: Fig. 4, “a first switch element M4” having a third terminal, a fourth terminal, and a second gate terminal, the third terminal coupled 
a second switch element coupled between the first terminal of the driving element and the driving voltage node, the second switch element having a third gate terminal (Hwang: Fig. 3, “a second switch element M6” coupled between the first terminal of the driving element M1 and the driving voltage node ELVDD, the second switch element having a third gate terminal; ¶0105, 0118); 
a common gate line supplied with an emission control signal and coupled to the second gate terminal of the first switch element and the third gate terminal of the second switch element (Jung: Fig. 8, “a common gate line En” supplied with an emission control signal and coupled to “a second gate terminal of a first switch element M6” and “a third gate terminal of a second switch element M5”; ¶0059-0061); 
a third switch element coupled between the second terminal of the driving element and an initialization voltage node (Hwang: Fig. 3, “a third switch element M5” coupled between the second terminal of the driving element M1 and “an initialization voltage node Vinit”); 
a fourth switch element coupled between the reference voltage node and the fourth terminal (Han: Fig. 4, “a fourth switch element M5” coupled between the reference voltage node and the fourth terminal of the first switch element); 
a fifth switch element coupled between the data voltage node and the fourth terminal (Han: Fig. 4, “a fifth switch element M2” coupled between the data voltage node Vref and the fourth terminal of the first switch); 

wherein, during an initialization time in one horizontal period, the third switch element is turned on to supply an initialization voltage to the driving element (Hwang: Figs. 3-4, an initialization time in one horizontal period, the third switch element M5 is turned on to supply an initialization voltage Vint to the driving element M1; ¶0051) , 
wherein, the initialization time in one horizontal period includes a first period and a second period (Hwang: Figs. 3-4, “a first period T1” and “a second period T2”), 
wherein the third switch element remains on during the entire second period of the initialization time (Figs. 3-4, the third switch element remains on during the entire second period of the initialization time), 
wherein, during the first period of the initialization time, the first switch element is turned on in response to the emission control signal of a first voltage level to supply a driving voltage to the driving element simultaneously with the initialization voltage (Hwang: Figs. 3-4, “a high voltage signal CL2” is applied to the gate terminal of the first switch element M3, Jung: Fig. 8, the high voltage signal CL2 is applied to the gate terminal of the first switch element M6, such that the first switch element is turned on in response to the emission control signal of a first voltage level to supply a driving voltage to the driving element simultaneously with the initialization voltage by substituting the first switch element of Jung to replace the first switch element of Hwang), 

As to claim 30: Hwang discloses a second capacitor coupled between the first terminal of the driving element and the driving voltage node and in parallel with the second switch element (Fig. 3, “a second capacitor C3” coupled between the first terminal of the driving element and the driving voltage node and in parallel with the second switch element).  
As to claim 31: Claim 31 is a dependent claim of claim 29. The prior art Hand further discloses claim limitation of the driving voltage node is configured to receive the driving voltage and the reference voltage node is configured to receive the reference voltage lower than the driving voltage (Fig. 4, the driving voltage node Data(t) is configured to receive the driving voltage and the reference voltage node Vref is 
As to claim 35: Claim 35 is a dependent claim of claim 29. The combination of the prior arts Hwang and Han further disclose claim limitation of the first switch element is directly coupled between the first gate terminal of the driving element and the fourth and fifth switch elements (Hwang: Fig. 3, the first switch element M3 is directly coupled between the first gate terminal of the driving element M1 and the fifth switch elements M2; Han: Fig. 4, the first switch element is directly coupled the fourth and fifth switch elements M2, M5). In addition, the same motivation is used as the rejection of claim 35.

Claim(s) 23, 27, 32, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over HWANG et al (US 2014/0176520 A1) in view of HAN (US 2014/0139505 A1) and Jung (US 2005/0140605 A1), hereinafter Hwangs as applied to claim 11 above, and further in view of Nakatogawa (US 2005/0030266 A1).
As to claim 23: Hwangs does not expressly disclose the first switch element and the fifth switch element have the top gate structure having the polycrystalline silicon semiconductor pattern. However, Nakatogawa teaches plurality of pixel circuits (Fig. 1, a plurality of pixel circuit; Abstract), each of the plurality of pixel circuits comprises a plurality of switch elements, wherein some of switch element have a top gate structure having a polycrystalline silicon semiconductor pattern (Fig. 2, each of the plurality of pixel circuits comprises “a plurality of switch elements 20-26”, wherein some of switch element have a top gate structure having a polycrystalline silicon semiconductor pattern; Abstract, ¶0033). It would have been obvious to a person of ordinary skill in the 
As to claim 27: Hwangs does not expressly disclose the fourth switch element has the top gate structure having the polycrystalline silicon semiconductor pattern. However, Nakatogawa teaches plurality of pixel circuits (Fig. 1, a plurality of pixel circuit; Abstract), each of the plurality of pixel circuits comprises a plurality of switch elements, wherein some of switch element have a top gate structure having a polycrystalline silicon semiconductor pattern (Fig. 2, each of the plurality of pixel circuits comprises “a plurality of switch elements 20-26”, wherein some of switch element have a top gate structure having a polycrystalline silicon semiconductor pattern; Abstract, ¶0033). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hwangs to choose a top gate structure for the fourth switch element, such that the fourth switch element has the top gate structure having the polycrystalline silicon semiconductor pattern as taught by Nakatogawa. The motivation would have been in order to suppress the number of manufacturing processes (Nakatogawa: ¶0033).
As to claim 32: Hwangs does not expressly disclose the first switch element and the fourth switch element have the top gate structure having the polycrystalline silicon semiconductor pattern. However, Nakatogawa teaches plurality of pixel circuits (Fig. 1, 
As to claim 36: Hwangs does not expressly disclose the third switch element has the top gate structure having the polycrystalline silicon semiconductor pattern. However, Nakatogawa teaches plurality of pixel circuits (Fig. 1, a plurality of pixel circuit; Abstract), each of the plurality of pixel circuits comprises a plurality of switch elements, wherein some of switch element have a top gate structure having a polycrystalline silicon semiconductor pattern (Fig. 2, each of the plurality of pixel circuits comprises “a plurality of switch elements 20-26”, wherein some of switch element have a top gate structure having a polycrystalline silicon semiconductor pattern; Abstract, ¶0033). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hwangs to choose a top gate structure for the third switch element, such that the third switch element has the top gate structure . 
 
Claim(s) 24-25, 28, 33-34, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over HWANG et al (US 2014/0176520 A1) in view of HAN (US 2014/0139505 A1) and Jung (US 2005/0140605 A1), hereinafter Hwangs as applied to claim 11 above, and further in view of PARK et al (US 2016/0190223 A1).
As to claim 24: Hwangs does not expressly disclose the fifth switch element has the top gate structure having the polycrystalline silicon semiconductor pattern, and the first switch element has the bottom gate structure having the oxide semiconductor pattern. However, Park teaches a flexible display comprises a plurality of pixels (Figs. 1-5, a flexible display comprises a plurality of pixels; Abstract, ¶0031-0055), wherein a switch element of each of the plurality of pixels can have a low-temperature polycrystalline silicon (LTPS) to gate structure, an oxide bottom gate structure, or an oxide top gate structure (Fig. 5, ¶0101). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hwangs to select one of gate structures for the switch elements of the pixel circuit, such that the fifth switch element has the top gate structure having the polycrystalline silicon semiconductor pattern, and the first switch element has the bottom gate structure having the oxide semiconductor pattern as taught by Park. The motivation would have been in order to form a display device that is both stretchable and flexible (Park: ¶0009).
As to claim 25: Hwangs does not expressly disclose the first switch element and the fifth switch element have the bottom gate structure having the oxide semiconductor pattern. However, Park teaches a flexible display comprises a plurality of pixels (Figs. 1-5, a flexible display comprises a plurality of pixels; Abstract, ¶0031-0055), wherein a switch element of each of the plurality of pixels can have a low-temperature polycrystalline silicon (LTPS) to gate structure, an oxide bottom gate structure, or an oxide top gate structure (Fig. 5, ¶0101). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hwangs to select one of gate structures for the switch elements of the pixel circuit, such that the first switch element and the fifth switch element have the bottom gate structure having the oxide semiconductor pattern as taught by Park. The motivation would have been in order to form a display device that is both stretchable and flexible (Park: ¶0009).
As to claim 28: Hwangs does not expressly disclose the driving element and the third switch element have a top gate structure having a polycrystalline silicon semiconductor pattern, and the second switch element has a bottom gate structure having an oxide semiconductor pattern. However, Park teaches a flexible display comprises a plurality of pixels (Figs. 1-5, a flexible display comprises a plurality of pixels; Abstract, ¶0031-0055), wherein a switch element of each of the plurality of pixels can have a low-temperature polycrystalline silicon (LTPS) to gate structure, an oxide bottom gate structure, or an oxide top gate structure (Fig. 5, ¶0101). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hwangs to select one of gate structures for the switch elements of the pixel circuit, such that disclose the driving element and the third switch 
As to claim 33: Hwangs does not expressly disclose the fourth switch element has the top gate structure having the polycrystalline silicon semiconductor pattern, and the fifth switch element has the bottom gate structure having the oxide semiconductor pattern. However, Park teaches a flexible display comprises a plurality of pixels (Figs. 1-5, a flexible display comprises a plurality of pixels; Abstract, ¶0031-0055), wherein a switch element of each of the plurality of pixels can have a low-temperature polycrystalline silicon (LTPS) to gate structure, an oxide bottom gate structure, or an oxide top gate structure (Fig. 5, ¶0101). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hwangs to select one of gate structures for the switch elements of the pixel circuit, such that the fourth switch element has the top gate structure having the polycrystalline silicon semiconductor pattern, and the fifth switch element has the bottom gate structure having the oxide semiconductor pattern as taught by Park. The motivation would have been in order to form a display device that is both stretchable and flexible (Park: ¶0009).  
As to claim 34: Hwangs does not expressly disclose the fourth switch element and the fifth switch element have the bottom gate structure having the oxide semiconductor pattern. However, Park teaches a flexible display comprises a plurality of pixels (Figs. 1-5, a flexible display comprises a plurality of pixels; Abstract, ¶0031-0055), 
As to claim 37: Hwangs does not expressly disclose the driving element and the second switch element have a top gate structure having a polycrystalline silicon semiconductor pattern, and the first switch element has a bottom gate structure having an oxide semiconductor pattern. However, Park teaches a flexible display comprises a plurality of pixels (Figs. 1-5, a flexible display comprises a plurality of pixels; Abstract, ¶0031-0055), wherein a switch element of each of the plurality of pixels can have a low-temperature polycrystalline silicon (LTPS) to gate structure, an oxide bottom gate structure, or an oxide top gate structure (Fig. 5, ¶0101). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hwangs to select one of gate structures for the switch elements of the pixel circuit, such that the driving element and the second switch element have a top gate structure having a polycrystalline silicon semiconductor pattern, and the first switch element has a bottom gate structure having an oxide semiconductor pattern as taught .   

Response to Arguments
Applicant’s arguments filed on May 4, 2021 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693